Citation Nr: 1760088	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  07-11 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for arthritis of the left knee with limitation of motion for the period prior to June 10, 2010. 

2.  Entitlement to an initial rating in excess of 10 percent for instability of the left knee status post meniscectomy for the period prior to June 10, 2010. 

3.  Entitlement to an initial rating in excess of 10 percent for arthritis of the right knee with limitation of motion for the period prior to January 4, 2011. 

4.  Entitlement to an initial rating in excess of 10 percent for right knee instability for the period prior to January 4, 2011.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

6.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C. 
§ 1114 (s) (2012).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to February 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO in Oakland, California exercises current jurisdiction of the claims file due to the Veteran's relocation.

The issues on appeal were previously remanded by the Board in May 2010, December 2012, November 2013, and April 2017 the Board remanded the case for additional development.

The Board notes that the Veteran's left knee disability has been awarded the maximum schedular rating as of June 10, 2010.  The Veteran's right knee disability has been assigned the maximum schedular rating as of January 4, 2011; as such, the issues on appeal only address the rating periods prior to these two dates.


FINDINGS OF FACT

1.  For the appeal period prior to June 10, 2010, the Veteran's left knee disability has been manifested by x-ray evidence of degenerative joint disease (DJD) with pain and limitation of motion at worst limited to 98 degrees in flexion and with normal extension.

2.  For the appeal period prior to June 10, 2010, the Veteran's left knee disability has been manifested by no worse than "slight" lateral instability.

3.  For the appeal period prior to June 10, 2010, the Veteran's left knee status post meniscectomy has resulted in symptoms of pain, locking, swelling, and tenderness.   

4.  For the appeal period prior to July 22, 2010, the Veteran's right knee disability has been manifested by x-ray evidence of arthritis with painful motion, flexion limited to 90 degrees at worst, and normal extension.

5.  For the appeal period from July 22, 2010 to January 3, 2011, the Veteran's right knee disability has been manifested by extension limited to 20 degrees.

6.  For the appeal period prior to January 4, 2011, the Veteran's right knee disability has been manifested by no worse than "slight" lateral instability.

7.  Entitlement to a TDIU and SMC are rendered moot for the rating periods from June 10, 2010 to March 1, 2012, and from May 3, 2012, to July 1, 2012.

8.  For the rating period from March 2, 2012, to May 2, 2012, and beginning July 2, 2012, the Veteran's service-connected bilateral knee disability (considered one disability) prevented the Veteran from obtaining or maintaining a substantially gainful occupation. 

9.  For the rating period from March 2, 2012, to May 2, 2012, and beginning July 2, 2012, the Veteran's TDIU due to his service-connected bilateral knee disability is a service-connected disability rated as total, and his other service-connected disabilities combined to a 60 percent rating.



CONCLUSIONS OF LAW

1.  For the appeal period prior to June 10, 2010, the criteria for a rating in excess of 10 percent for arthritis of the left knee with limitation of motion have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010 (2017).

2.  For the appeal period prior to June 10, 2010, the criteria for a rating in excess of 10 percent for instability of the left knee status post meniscectomy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

3.  For the appeal period prior to June 10, 2010, the criteria for a separate rating of 10 percent, but no higher, for symptomatic residuals of a left knee meniscectomy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2017).

4.  For the appeal period prior to July 22, 2010, the criteria for a rating in excess of 10 percent for arthritis of the right knee with limitation of motion have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2017).

5.  For the appeal period from July 22, 2010 to January 4, 2011, the criteria for a rating of 30 percent, but no higher, for arthritis of the right knee with limitation of extension have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).

6.  For the appeal period prior to January 4, 2011, the criteria for a rating in excess of 10 percent for instability of the right knee disability have not been met.  
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

7.  For the rating period from March 2, 2012 to May 2, 2012, and beginning July 2, 2012, the criteria for entitlement to a TDIU have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

8.  For the rating period from March 2, 2012, to May 2, 2012, and beginning July 2, 2012, the criteria for SMC at the housebound rate have been met.  38 U.S.C. 
§ 1114 (s); 38 C.F.R. §§ 3.102, 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability Rating Criteria-Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994; Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse is relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2017).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's right and left knee disabilities have been rated under Diagnostic Code 5010 (arthritis), which is to be rated as degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, which in turn is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees is rated noncompensable (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensable (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula. Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling. 
38 C.F.R. § 4.71a.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely be rated 60 percent disabling. 
38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Procedural Background

Service connection for the Veteran's right and left knee disabilities was originally granted effective March 1, 2005.  As noted above, the Veteran is receipt of the maximum schedular ratings for his left knee disability as of June 10, 2010, and the right knee as of January 4, 2011.  Accordingly, the Board will address whether higher ratings are warranted for the period from March 1, 2005 to June 9, 2010 (left knee), and from March 1, 2005 to January 3, 2011 (right knee).

Medical Evidence

The relevant evidence includes an August 2005 VA examination.  During the evaluation, the Veteran reported constant, bilateral knee pain.  The Veteran indicated that his knee disorders did not cause incapacitation.  Functional impairment was noted as an inability to stand or sit for a prolonged period of time.  The Veteran also had difficulty walking up and down stairs.  Upon range of motion testing, flexion of the right knee was limited to 120 degrees (with pain starting at 90 degrees), and extension was to 0 degrees.  On the left, flexion was limited to 130 degrees (with pain starting at 110 degrees), and extension was to 0 degrees.  On the right and left knee, the examiner noted that joint function was additionally limited by repetitive use pain, fatigue, weakness, and lack of endurance.  The examiner also stated that he was unable to make a determination without resorting to speculation on whether pain, fatigue, weakness, lack of endurance and incoordination additionally limited the joint function in degrees.  The Drawer and McMurray's tests on the right and left knee were also abnormal with "slight" instability.  The examiner diagnosed the Veteran with DJD of the knees with bilateral instability.  

VA treatment records show that, in 2007, the Veteran was issued a cane due to his knee problems, and a February 2007 outpatient treatment record indicated that the Veteran was on a wait list for knee surgery.  A March 2007 orthopedic consult note indicated that the Veteran was not a candidate for a total knee replacement due in part to his age, but that he might be a candidate for a medial meniscus transplant and medial cartilage repair. 

In an October 2007 VA examination, the Veteran reported weakness, stiffness, swelling, giving way, and locking of the knees.  The Veteran also reported constant pain of 10 out of 10 and the pain was elicited by physical activity.  Upon physical examination, the examiner indicated that the right knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  On the left knee, there was tenderness, but no edema, effusion, weakness, redness, heat, guarding of movement and subluxation.  Range of motion testing showed right knee flexion limited to 140 degrees and extension to 0 degrees.  The examiner did not indicate where pain began on the right knee.  Left knee flexion was limited to 110 degrees with pain starting at 110 degrees and extension to 0 degrees.  Joint function on the right knee was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  On the left, however, joint function was additionally limited by repetitive use, pain, fatigue, lack of endurance.  The examiner indicated that the above would additionally limit the joint function (left knee) by 12 degrees (i.e., to 98 degrees in flexion).  The anterior and posterior cruciate ligaments stability tests of the knees were within normal limits.

Regarding the left knee, the October 2007 VA examiner also indicated that the Veteran had undergone a meniscectomy in 1999.  Symptoms were noted to include left knee weakness, stiffness, swelling, giving way, lack of endurance, and locking.  Upon physical examination, the examiner indicated that the medial and lateral meniscus test of the left knee was abnormal with "slight" degree of severity.

In a July 2010 VA examination, it was noted that the Veteran had recently undergone a total left knee arthroplasty on July 7, 2010.  As for the right knee, the Veteran reported having steroid injections approximately 6 times, but with some relief, but not for very long.  He continued to have right knee pain, swelling, locking, popping, and grinding.  He also used a brace, but with no relief.  Prior to the left knee surgery, the Veteran reported that he was unable to stand for more than 40 minutes, and was unable to sit for more than an hour.  He was also limited to walking no more than a 1/4 mile and was unable to do stairs.  The left knee was not evaluated as the Veteran had recently undergone surgery.  On the right, the examiner noted that there was joint line tenderness, but no instability.  Range of motion on the right showed flexion limited to 105 degrees with pain.  Extension was limited to 20 degrees with pain and during repetition.  

Pursuant to the Board's remand, a VA medical opinion was obtained in June 2016 to assess any psychogenic overlay or somatoform disorder as may be reflected or described as knee pain or knee disability, but which did not in fact represent a disability originating in the knee, but rather that originating in the head.  The VA examiner responded by stating that given that there were sufficient objective findings to support a basis for pain, and given that the experience of pain was individual and multifactorial but credible, it was concluded that in this 
Veteran's case, he should be afforded the benefit of the doubt and it should 
be assumed that his knee pain was genuine and entirely of organic origin.



Analysis for Left Knee Disability Prior to June 10, 2010

Regarding the left knee, the Board finds that a rating in excess of 10 percent is not warranted for the rating period prior to June 10, 2010 for arthritis (Diagnostic Code 5003-5010) with limitation of motion.  

The Board finds that, throughout the appeal period, even with such considerations of additional limitation of motion or function, (see DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59), the Veteran's left knee disability has been manifested by flexion limited to, at worst, 98 degrees and extension limited to, at worst, 0 degrees.  Even considering pain, which the Board finds to be of entirely of organic origin (not psychiatric), the Veteran was still able to flex his knee to over 90 degrees and completely extend the left knee.  The Board further finds that the Veteran's other symptoms are adequately considered in his other ratings assigned for instability and residuals of a meniscectomy (discussed below).  

Further, under Diagnostic Code 5260 the Veteran's left knee flexion was, at worst, 98 degrees after repetitive use testing in the October 2007 VA examination. Therefore, the criteria for a higher disability rating under Diagnostic Code 5260 (limitation of flexion to 30 degrees for a 20 percent rating) have not been met or more nearly approximated.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 contemplates impairment of the knee manifested by limitation of extension.  In this case, the evidence shows that the Veteran had normal extension on all examinations during the appeal period prior to June 10, 2010.  Thus, even if pain is taken into account, there is no credible evidence of record demonstrating extension limited to 10 degrees or less which would warrant a separate 10 percent rating.  As the criteria for a 10 percent disability rating under Diagnostic Code 5261 (limitation of extension to 10 degrees) have not been met or more nearly approximated, the evidence does not support a separate rating under Diagnostic Code 5261 for the left knee disability.  38 C.F.R. § 4.71a.

Moreover, the Veteran has already been granted a separate 10 percent rating for left knee instability prior to June 10, 2010 under Diagnostic Code 5257.  The evidence prior to June 10, 2010 has conflicting medical evidence regarding instability.  In this regard, the August 2005 VA examiner diagnosed the Veteran with "slight" instability in the left knee, but the October 2007 VA examiner found no instability.  The benefit of the doubt has been properly applied to the Veteran; however, the Board finds that the evidence does not demonstrate more than "slight" instability of the left knee for the period prior to June 10, 2010; as such, a rating in excess of 10 percent under Diagnostic Code 5257 is not warranted.

Nonetheless, the Board finds that a separate 10 percent (maximum) rating is warranted under Diagnostic Code 5259, which addresses removal of symptomatic semilunar cartilage.  In this case, the Veteran has been shown to have undergone a medial meniscectomy in 1999; he has been found to have residual symptoms of pain, swelling, locking, and tenderness.  The Board finds that some of these symptoms associated with the Veteran's meniscectomy are not contemplated by the other disability ratings for instability and limitation of motion, to include swelling and locking.  As such, a separate 10 percent rating is warranted for the appeal period prior to June 10, 2010 under Diagnostic Code 5259.

The Veteran has not been found to have dislocation of semilunar cartilage prior to June 10, 2010; as such a rating under Diagnostic Code 5258 is not applicable.  Moreover, Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.  Diagnostic Code 5256 also does not apply, as there is no evidence of left knee ankylosis.  
38 C.F.R. § 4.71a.  

For these reasons, the Board finds that the weight of the evidence is against the grant of a rating in excess of 10 percent for left knee arthritis with limitation of motion for the appeal period prior to June 10, 2010.  Additionally, the Board finds that a rating in excess of 10 percent for left knee instability for the appeal period prior to June 10, 2010, is not warranted.  The Board further finds that a separate 10 percent rating for residuals of a left meniscectomy for the period prior to June 10, 2010, is warranted.   


Analysis for Right Knee Disability Prior to January 4, 2011

Regarding the right knee, the Board finds that a rating in excess of 10 percent is not warranted for the rating period prior to July 22, 2010 for arthritis (Diagnostic Code 5003-5010) with limitation of motion in flexion.  

The Board finds that, throughout the appeal period prior to July 22, 2010, even with such considerations of additional limitation of motion or function, (see DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59), the Veteran's right knee disability has been manifested by flexion limited to, at worst, 90 degrees and with normal extension.  Even considering pain, which the Board finds to be of entirely of organic origin (not psychiatric), the Veteran was still able to flex his knee to over 90 degrees even after repetitive use testing and was able to fully extend the right knee.  The Board further finds that the Veteran's other symptoms are adequately considered in his other ratings assigned for instability and increased limitation of motion in extension beginning July 22, 2010 (discussed below).  

Under Diagnostic Code 5260 the Veteran's right knee flexion was, at worst, 90 degrees even after repetitive use testing.  See August 2005 VA examination. Therefore, the criteria for a higher disability rating under Diagnostic Code 5260 (limitation of flexion to 30 degrees for a 20 percent rating) have not been met or more nearly approximated.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 contemplates impairment of the knee manifested by limitation of extension.  In this case, the evidence shows that the Veteran had normal extension on all examinations during the appeal period prior to the July 22, 2010 VA examination.  

However, in the July 22, 2010 VA examination, the Veteran's right knee extension was limited to 20 degrees after repetitive use testing.  Therefore, the Board finds that a separate 30 percent rating for limitation of extension is warranted for the right knee from July 22, 2010, to January 3, 2011.  

The Board notes that under VAOPGCPREC 9-2004, the limitation of flexion and extension must be compensable in both planes in order to warrant separate ratings.  Thus, although a 30 percent rating is assigned for limitation of motion in extension for the right knee from July 22, 2010 to January 3, 2011, a separate 10 percent rating for arthritis with noncompensable limitation of motion in flexion is not warranted during this same period.

Moreover, the Veteran has already been granted a separate 10 percent rating for right knee instability prior to January 4, 2011 under Diagnostic Code 5257.  The evidence prior to June 10, 20Janaury 4, 2011 has conflicting medical evidence regarding instability.  In this regard, the august 2005 VA examiner diagnosed the Veteran with "slight" instability in the right knee, but the October 2007 VA examiner found no instability.  The benefit of the doubt has been properly applied to the Veteran; however, the Board finds that the evidence does not demonstrate more than "slight" instability of the right knee for the period prior to January 4, 2011; as such, a rating in excess of 10 percent under Diagnostic Code 5257 is not warranted.

The Veteran has not been found to have had a meniscal condition prior to January 4, 2011; as such separate ratings under Diagnostic Codes 5258 and 5259 are not applicable.  Moreover, Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.  Diagnostic Code 5256 also does not apply, as there is no evidence of right knee ankylosis.  38 C.F.R. § 4.71a.  

For these reasons, the Board finds that the weight of the evidence is against the grant of a rating in excess of 10 percent for right knee arthritis with noncompensable limitation of motion for the appeal period prior to July 22, 2010.  A separate 30 percent rating is warranted for the rating period from July 22, 2010 to January 3, 2011 for limitation of extension of the right knee.  Additionally, the Board finds that a rating in excess of 10 percent for right knee instability for the appeal period prior to January 4, 2011 is not warranted.  

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU and SMC

The Court has held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 V et. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C. § 1114 .  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"). 

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010). 

The Board notes that the Veteran last worked in June 2007.  See Veteran's VA Form 8940.  Moreover, the Veteran was in receipt of a 100 percent combined disability rating beginning June 20, 2007 (the same month and of the Veteran's last date of employment).  The Veteran has also been awarded SMC for the rating periods from June 10, 2010, to March 1, 2012, and from May 3, 2012, to July 1, 2012.  As such, because the Veteran was in receipt of a 100 percent disability rating and was awarded SMC from June 10, 2010, to March 1, 2012, and from May 3, 2012 to July 1, 2012; a TDIU is moot for these two periods.

Nonetheless, the Board finds that a TDIU and SMC are warranted for the rating period from March 2, 2012 to May 2, 2012, and beginning July 2, 2012.  Specifically, in a June 2016 VA medical opinion, the examiner opined that the Veteran had fairly severe pain which would likely have limited useful productivity levels from early 2010 onward, regarding both knees, "in any occupational setting."

Thus, the Board finds that a TDIU due to the Veteran's bilateral knee disabilities (which are considered to be one disability under 38 C.F.R. § 4.16 (a) (1)) is warranted as the Veteran has been found to be unemployable due to his knee disabilities beginning in 2010.  Moreover, for the rating period from March 2, 2012 to May 2, 2012, and beginning July 1, 2012, the Veteran is now in receipt of a TDIU for one disability (bilateral knee disability) and has additional disabilities independently ratable at 60 percent.  

For these reasons, the Board finds that a TDIU is warranted solely for the Veteran's bilateral knee disability for the rating period from March 2, 2012, to May 2, 2012, and beginning July 1, 2012.  SMC is also warranted from March 2, 2012, to May 2, 2012, and beginning July 1, 2012 based on the Veteran having a single service-connected disability (knees) rated as 100 percent and additional service-connected disabilities independently ratable at 60 percent.


ORDER

For the appeal period prior to June 10, 2010, a rating in excess of 10 percent for arthritis of the left knee with noncompensable limitation of motion is denied.

For the appeal period prior to June 10, 2010, a rating in excess of 10 percent for instability of the left knee, status-post meniscectomy is denied.

For the appeal period prior to June 10, 2010, a separate rating of 10 percent, but no higher, for symptomatic residuals of a left knee meniscectomy is granted, subject to the laws and regulations governing the payment of monetary benefits. 

For the appeal period prior to July 22, 2010, a rating in excess of 10 percent for arthritis of the right knee with noncompensable limitation of motion is denied.

For the appeal period from July 22, 2010, to January 3, 2011, a 30 percent rating, but no higher, for arthritis of the right knee with limitation of extension is granted, subject to the laws and regulations governing the payment of monetary benefits.

For the appeal period prior to January 4, 2011, a rating in excess of 10 percent for instability of the right knee disability is denied.

A TDIU from March 2, 2012, to May 2, 2012, and beginning July 1, 2012 solely due to the Veteran's bilateral knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

SMC from March 2, 2012, to May 2, 2012, and beginning July 1, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


